


110 HRES 791 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 791
		IN THE HOUSE OF REPRESENTATIVES
		
			November 1, 2007
			Mr. Hastings of
			 Florida (for himself, Mr.
			 Wexler, and Ms. Castor)
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives in support of Federal and State funded home and community-based
		  services for individuals with disabilities of any age, especially the
		  elderly.
	
	
		Whereas Federal and State financial assistance is provided
			 for nursing home care under the Medicare and Medicaid programs for elderly
			 individuals and disabled individuals;
		Whereas home and community-based services are a valuable
			 cost-effective alternative to institutional care that benefits both the
			 individual receiving such services and the Federal and State programs that fund
			 such services;
		Whereas studies document improved outcomes and better
			 quality of care and life for elderly individuals and disabled individuals who
			 are furnished health care in the individuals’ homes or other community settings
			 in contrast to nursing homes;
		Whereas publicly funded programs that cover home and
			 community-based services for elderly individuals and disabled individuals have
			 limited reach;
		Whereas Federal and State programs provide limited support
			 of home and community-based services which serve as an alternative to
			 institutional care;
		Whereas support is needed to develop consistent quality
			 assurance measures for home and community-based services;
		Whereas individuals receiving home and community-based
			 services deserve an assurance of protection from abuse and neglect; and
		Whereas home and community-based services benefit not only
			 our parents and grandparents, but also our children and grandchildren: Now,
			 therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Federal and State
			 financial assistance should be increased, and access should be broadened, for
			 publicly supported home and community-based services for individuals with
			 disabilities; and
			(2)there should be
			 implemented on both the Federal and State levels more unified training and
			 supervision standards for certified nurse aides and homecare aides.
			
